.'                                                                                                             FILE CJ
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case



                                       UNITED STATES DISTRJCT COUF Tau~~~~~ 5~-~;g''cicc:h:;·, ~
                                          SOUTHERN DISTRICT OF CALIFORNIA                             sv
                                                                                                               OCT 1 5 2018

                                                                                                                MM.G.
                                                                                                                               LJ
                                                                                                                               I




                                                                                                                              r;' '_ -•
                                                                                                                                          I




             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November I, 1987)
            Jaime Eduardo Valdovinos-Romero
                                                                       Case Number:          18-cr-04375-NLS

                                                                    Sandra Resnick
                                                                    Defendant's Attorney
REGISTRATION NO,                  72283298
D-
The Defendant:

~    pleaded guilty to count(s)         ONE OF THE INFORMATION

0   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
Title & Section                    Nature of Offense                                                                    Number(s)
8 USC 1325                         IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                 1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.


D    The defendant has been found not guilty on count(s)

00   Count(s) Underlying Complaint                            is   dismissed on the motion of the United States.

     Assessment: $10.00 - WAIVED
~


~   Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                  18-cr-04375-NLS
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Jaime Eduardo Valdovinos-Romero                                          Judgment - Page 2 of 2
CASE NUMBER:              18-cr-04375-NLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     18-cr-04375-NLS
